Allen, J.
The establishment- of a textile school in a large manufacturing city may be of such special and direct benefit to the city as to warrant the appropriation by it, under legislative sanction,- of a sum of money in aid of the school, although persons from elsewhere may be members or trustees of the corporation, or may be admitted to be taught therein. It is in aid of manufactures, which the Constitution (Part 2, c. 5, § 2) enjoins the Legislature to encourage, and the statute (St. 1895, c. 475) falls within the doctrine of Merrick v. Amherst, 12 Allen, 500, and is constitutional. See also Jenkins v. Andover, 108 Mass. 94, 103. Petition dismissed.